Read, J.
It is contended that the words charged in the. declaration are not actionable. The Court of Common Pleas took this view, and sustained the demurrer: It is said that the charge imports neither crime, guilt, nor moral turpitude. It is a well established principle of law, that words which impute a charge necessarily tending to injure a man, or his trade, of occupation or profession, or to exclude him from society, are actionable in themselves. ■ , .
A more gross or indelicate slander could not well have been uttered against a female — especially a young girl — or one more .calculated to wound her feelings, and do her mischief. It unsexes her; makes her a thing to bé stared at;- converts her into a monster, whose very existénce is shocking to nature, and would be certain, among the young or thoughtless, to bring her into ridicule and contempt'; and excludes her from social intercourse, and all hopes of marriage. It is infinitely worse than a charge of incontinence, as to its injurious results, to the feelings and prospects of the female.
To hold that there was no remedy- for a case of this sort, would be an utter disgrace to the law and ourselves. It is said that, if the plaintiff would inquire around, and if she-could ascertain that she had been specially injured to a certain amount, in dollars and cents, the law' would assist her to recover itin other words, that it is a case where the action must-be'sustained upon the ground of special damage. It is said the common law has not gone further — that the English courts have not gone further. It is sufficient ■ to reply, that this Court will not permit so gross a wrong to pass without a remedy. We shall *321apply the spirit of the law to embrace every case properly falling within it.
. It is precisely that sort of charge calculated to do infinite mischief, and of that vague and indefinite kind which can neither be met nor answered.
The case falls clearly within the oldest and soundest principles of the law, when properly understood and rightly applied. It is admitted that, if words are spoken to injure a man, to the value of a few dollars and cents, in his trade, it is actionable; but contended that, to speak words of a young girl, which necessarily inflicts the deepest wound upon her feelings — breaks up her hopes, and excludes her from society, is not actionable. Such a conclusion cannot be tolerated. This Court, in protecting reputation ■ — a remedy for an injury which is guarantied by the Constitution — will be careful that the judicial decisions of the land shall reflect that same delicate and profound respect for female character and feeling, which constitutes the proudest and dearest characteristic of our people.
We hold it a sound principle of law, that words spoken of a female, which have a tendency to wound her feelings, bring her into; contempt, and prevent her from occupying such position in society as' is her right, as á woman, are actionable in themselves.
Judgment reversed', and' remanded for further proceedings.